11-1257-ag
     Mister Sprout v. Williams Farms Produce Sales, Inc.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 11th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                    DENNIS JACOBS,
 8                         Chief Judge,
 9                    ROBERT A. KATZMANN,
10                         Circuit Judge,
11                    JOHN F. KEENAN,*
12                         District Judge.
13
14       - - - - - - - - - - - - - - - - - - - -X
15       Mister Sprout
16                Appellant,
17
18                    -v.-                                               11-1257-ag
19
20       Williams Farms Produce Sales, Inc.,
21                Appellee,
22
23       - - - - - - - - - - - - - - - - - - - -X
24
25       FOR APPELLANT:                  Linda Strumpf, New Canaan, CT.
26
27       FOR APPELLEE:                   Mark A. Amendola, Martyn and
28                                       Associates, Cleveland, OH.


                *
               The Honorable John F. Keenan, United States District
         Judge for the Southern District of New York, sitting by
         designation.
                                                  1
1

2        Appeal from a judgment of the United States District

3    Court for the Southern District of New York (Berman, J.).

4

5        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

6    AND DECREED that the judgment of the district court is

7    AFFIRMED.

8

9        Appellant Mister Sprout appeals from the judgment of

10   the district court, granting summary judgment for Williams

11   Farms Produce Sales, Inc.   The matter came to the district

12   court from an appeal by Mister Sprout of the decision and

13   order of the Secretary for the United States Department of

14   Agriculture in a reparation proceeding brought by Williams

15   Farms to recover damages after Mister Sprout failed to pay

16   the agreed upon price for two loads of tomatoes.   See 7

17   U.S.C. § 499g(c).   We assume the parties’ familiarity with

18   the underlying factual allegations, the procedural history

19   of the case, and the issues on appeal.

20       We affirm for substantially the reasons stated in the

21   district court’s thorough opinion and in the decision and

22   order of the Secretary of Agriculture.




                                   2
1       We have considered all of Mister Sprout’s additional

2   arguments and find them to be without merit.   Accordingly,

3   the judgment of the district court is AFFIRMED.

4                              FOR THE COURT:
5                              Catherine O’Hagan Wolfe, Clerk
6
7
8




                                 3